 GLOBAL MARINE DEVELOPMENT, INC.GlobalMarine Development,Inc. and InternationalUnion of Operating Engineers,Local Union No.12, AFL-CIO, Petitioner.Case 31-RC-2733January 28, 1975DECISION ON REVIEWBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS AND KENNEDYOn September 3, 1974, the Acting RegionalDirector for Region 31 issued a Decision andDirection of Election in the above-entitled proceed-ing wherein he directed an election in a unit of allcrane operators, hoist operators, pipe handlers,heavy-duty repairmen, rigmechanics,hydraulictechnicians, and electronic technicians employed bythe Employer in the mining division aboard its ship,theHughes Glomar Explorer,excluding,inter alia,utilitymen; he made no disposition of issues raisedconcerning the unit placement of welder foremen,storekeepers, and laborers, and permitted them tovote subject to challenge in the election. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board's Rules and Regulations,Series8,as amended, the Employer filed a timelyrequest for review of the Acting Regional Director'sdecision on the grounds that, in failing to excludehoist operators and welder foremen as supervisorsand failing to include utility men, storekeepers, andlaborers because of their community of interest withmining division employees, he departed from preced-ent and made findings of facts which are clearlyerroneous. Thereafter, the Petitioner filed oppositionto the Employer's request for review and itself soughtreview as to the Acting Regional Director's inclusionof electronic technicians.By telegraphic order dated October 2, 1974, theEmployer's request for review was granted and theelection was stayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to theissuesunder review' andmakes the following findings:The Employer, a California corporation, is engagedin the business of mining minerals at sea through theoperations of its deep sea vessel, theHughes GlomarExplorerhere involved, which carries a crew ofapproximately 170 people. The marine and engineer-ing divisions are responsible for the ship's movementand maintenance,whereas the mining division is1The Board rejects as untimely the Petitioner's requestfor review as tothe inclusion of the electronic technicians and in any event such request216 NLRB No. 58325responsible only for the mineral exploration.ThePetitioner sought to include in its requested unit ofmining division employees all crane operators, hoistoperators, pipe handlers, heavy-duty repairmen, rigmechanics, hydraulic technicians, welders and weld-er ' foremen and to exclude utilitymen, electronictechnicians, storekeepers, and laborers. The Employ-ercontended that hoist operators and welderforemen should be excluded as supervisors, and thatutilitymen, electronic technicians, storekeepers, andlaborers should be included on the basis of asubstantial community of interest shared by themwith the requested mining division employees. Asindicated, the Acting Regional Director found thatthe hoist operators are not supervisors and that theutilitymen lacked a sufficient community of interest"towarrant their inclusion"; and he deferredresolution of the unit placement of other disputedcategories of employees, permitting them to voteunder challenge.Hoist operators work along with crane operatorsand pipe handlers in a team, whose function is layingpipe into the ocean floor for the purpose of mineralexploration. The pipe handlers hook the pipe, whichis stored below deck, onto the crane which then dragsthe pipe along a skate up to the work deck. The hoistoperator then hoists the pipe and sets it into anotherpiece of pipe. The two pipes are then screwedtogether and lowered through the rig floor. TheEmployer's manager of operations testified that hoistoperators direct crane operators, pipe handlers, andlaborers with regard to the derrick operation and layout work for them. The Petitioner contended that thehoistoperators spend a majority of their timeoperating the equipment around the derrick andmerely relay instructions to fellow workers from themining foremen. There was disputed testimony as tothe role hoist operators play in adjusting grievances,making recommendations regarding hiring, firing,and promoting other employees, and attendingsupervisory meetings. The hoist operators have betterliving quarters on board ship than crane operatorsand pipe handlers and are paid considerably morethan employees working in the other two categories.In view of the conflicts in testimony, we haveconcluded that the issues raised as to the supervisorystatus of hoist operators can best be resolved throughthechallengeprocedure.Accordingly,we shallpermit them to vote subject to challenge.The two welder foremen lay out welding work foremployees assigned to this function and direct theirwork, but presently there are no welders aboard ship,although there are two employees in other miningdivision classifications who are assigned to weldingappears to raise no substantial issues warrantingreview. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDduties on a temporary basis. On occasion, weldersare flown to the ship and work under the direction ofthewelder foremen. The welder foremen alsoperform welding duties themselves. Like the ActingRegionalDirector,we view the record evidenceinsufficient to determine whether the welder foremenfunction as leadmen or supervisors with respect tocross-trained employees and subcontract welders,and we shall permit them to vote subject tochallenge.The Employer contends that laborers are in themining division, ranked below hoist operators, craneoperators, and pipe handlers, and that they performmenial work,such as painting and cleaning up, allover the ship. The Employer further contends thatthe laborers are responsible to the hoist operatorswho give them their workassignments.A hoistoperator testifying on behalf of the Petitioner statedthat he had never heard of the laborer classification,never directed the work of any employee in thatcategory, and had no idea what a laborer's functionison the ship. As the evidence is insufficient topermit us to resolve their unit placement,we agreewith the ActingRegionalDirector that the laborersbe allowed to vote subject to challenge.The storekeepersor materials men maintain inven-toryrecords,prepare requisition slips for newsupplies,and dispense equipment and suppliesneeded for various ship operations including those oftheminingdivision.They come into contact withemployees in the mining division as regularly as theydo any other persons on the ship. A hoist operatortestified that, whenever he needs a tool, he goes tothe storekeeper's office and places an order; he isthen either given the tool there or the storekeeperbrings it to where the hoist operator is working.When the ship is loaded with supplies, they are takenon board by the mining department cranes. As themining division employees bring the supplies ontothe ship, the storekeepers work with them checking inthe new inventory. As the storekeepers spend asubstantial portion of their time serving the needs ofthe mining division, performing a type of work whichis plant clerical in nature, we find that they must beincluded in the unit herein.2Utilitymenare assignedto the marine division onthe ship where they perform such duties as cleaningthe decks, making up bunks, doing laundry, andworking in the mess halls. They are under thesupervision of the chief steward, who also supervisesthe cooks and bakers. There is no evidence. toindicate to what extent, if any, utilitymen work withmining division employees.In the circumstances, wefind that utilitymen do not share such a closecommunity of interest with mining division employ-ees as to require their inclusion in the same unit. Wethereforeaffirm the Acting RegionalDirector'sdecision to exclude them from the unit herein.In view of the foregoing, the unit found appropriateby the ActingRegional Directoris,modified to readas follows:All crane operators, pipe handlers, heavy-dutyrepairmen, rig mechanics, hydraulic technicians,electronic technicians,and storekeepersemployedby the Employerin the miningdivision aboard itsship, theHughes Glomar Explorer;excluding allother employees, office clerical employees, utility-men, professional employees, guards,miningforemen, and all other supervisors as defined inthe Act.Accordingly, thiscase ishereby remanded to theRegionalDirector for Region 31 for the purpose ofholding an election pursuant to his Decision andDirection of Election, as amended herein, except thatthe eligibility payroll period therefor shall be thatimmediately preceding the date of this Decision onReview.[Excelsiorfootnote omitted from publica-tion.]2PinevilleKraft Corporation,173 NLRB 863(1968).